Per Curiam.

There was no form of proceeding viota-te<l in the present case; nor is it pretended that any iu-justice has been done. The constable had no interest in the verdict, though he had boon counsel for one of the parties. The defendant below must have had confidence in him, since, after knowing that he was counsel for the plaintiff, he delivered the venire to him for summoning the jury. The practice of allowing a constable, who acts as such officer in the cause, to appear also as attorney for either party, is certainly not to be approved of, since it may lead to great abuse; but in the present case no abuse is shown, and we may fairly infer that both parties consented to his going out with the jury.
Judgment affirmed..